DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group II (claims 13-29) and Group I (claims 1-12) in the reply filed on 28 June 2022 is acknowledged.  The traversal is on the grounds that independent claim 1 (Group I) has been amended to describe the same features as those in independent claim 13 (Group II).  This is not found persuasive because, although the Examiner appreciates that the Applicant’s amendments have resulted in more of an overlap between independent claims 1 and 13, there are nonetheless distinct, structural features found in independent claim 1 that are not necessary components of independent claim 13.  For example, independent claim 1 requires that the first electrode is not only on the surface of the patient, but also “fixed in position with respect to the patient.”  Independent claim 1 also requires that the electrocardiogram processing is configured such that the “amplitude of the ECG tracing corresponds with a relative distance between the first electrode and the second electrode.”  Such features are not found in independent claim 13, and there is nothing on the record to establish that the invention covered by Group II (claims 13-29) requires these features for proper functioning.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Status of Claims
Claims 1-29 are pending; claims 1-12 have been withdrawn; claims 30-50 have been cancelled; and claims 13-29 are currently under consideration for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16, 18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Newton et al. (WO 2019/075529 A1, filed 19 October 2018, with citations made to corresponding US publication US 2021/0259778 A1). 
Regarding claim 13, Newton describes a medical device ([0052]) comprising
a first electrode configured for placement on a surface of a patient ([0057]: “receiving a surface ECG by placing standard ECG electrode pads on the skin of the patient”)
a second electrode configured for coupling with a catheter ([0057]: “the intravascular ECG signal is received using the catheter electrode 1104”)
a processing unit configured to generate a ECG tracing using the first electrode on the surface of the patient and the second electrode inside the patient ([0057])
Regarding claim 14, Newton further describes a screen for displaying the ECG tracing ([0018]).
Regarding claim 15, Newton further describes wherein the processing unit is part of ECG device ([0054]). 
Regarding claim 16, Newton further describes wherein the catheter comprises an umbilical venous catheter ([0003], [0057]; please see also the method steps describing the use of a UVC as described in [0081] and [0090] - [0092]), and the second electrode is configured for coupling with the umbilical venous catheter ([0057]). 
Regarding claim 18, Newton further describes a screen, wherein the processing unit is configured to output the ECG tracing for display on the screen ([0018]). 
Regarding claim 21, Newton further describes wherein the processing unit is configured to generate additional ECG tracings while the catheter is being positioned inside the patient ([0093]). 
Regarding claim 22, Newton further describes wherein the additional ECG tracings provide a real-time indication of a position of the catheter with respect to the first electrode ([0054]).
Regarding claim 23, Newton further describes wherein the processing unit is configured to generate additional ECG tracings after the catheter has been placed at a target position inside the patient ([0093]). 
Regarding claim 24, Newton further describes wherein the additional ECG tracings provide monitoring of the placed catheter at the target position ([0093]).
Regarding claim 25, Newton further describes a speaker configured to provide an audio signal when the catheter is displaced from the target position ([0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton. 
Regarding claim 17, Newton describes the medical device of claim 13, including wherein the processing unit is configured to generate ECG tracings ([0057]), but Newton does not explicitly disclose wherein the ECG tracing has an amplitude that is equal to zero or has a minimum value when the second electrode is directly beneath the first electrode.  Newton does, however, suggest such a property when describing the machine learning process, for example in figures 21a and 21b and paragraph [0092].  Figure 21a is reproduced below, for reference.  

    PNG
    media_image1.png
    433
    609
    media_image1.png
    Greyscale

In paragraph [0092], Newton describes that the labels assigned to the datapoints, represented by x’s in the above figure, are quantitative catheter tip distances 2115 taken with respect to an anatomical reference point 2112.  As seen on the right panel, as the distance 2115/2125 between the tip of the catheter and the reference point 2112 decreases, the amplitude 2118/2128 of the R-wave on the ECG also decreases, resulting in a relationship as plotted.  Based on this, one can deduce that the amplitude of the ECG will be at a minimum when the distance between the catheter tip and the reference point is at a minimum, which corresponds, for example, to the scenario where the catheter tip is directly beneath the reference point.  Therefore, the Examiner respectfully submits that Newton describes the limitation of an “ECG tracing with an amplitude that is equal to zero or has a minimum value” when the second electrode (the electrode coupled with the catheter) is at a minimum distance from the reference point.  Regarding the use of the first electrode as the reference point, such that the minimum distance described by the Examiner corresponds to the second electrode being “directly beneath the first electrode” as claimed, Newton also describes that the surface ECG can be used as a reference for timing the ECG characteristics for the ECG derived from the intravascular catheter ([0080]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the surface electrode as a reference point, thereby generating a plot similar to the right panel of Newton’s figure 21a, as doing so advantageously allows the resulting system to more accurately monitor the ECG derived from the catheter electrode.  The Examiner respectfully submits that making such a modification would result in a plot similar to that shown in Newton’s figure 21a, with the reference point being the surface electrode and the distances corresponding to the location of the catheter electrode.  The Examiner respectfully submits that the modification proposed above is also a matter of a simple substitution of one known element for another to obtain predictable results, with such matters having been held as being obvious to the skilled artisan (please see MPEP 2143.B).  
Regarding claim 19, Newton further describes wherein the first and second electrodes may be placed in target locations and wherein the system may monitor for migration of the second electrode away from the target location ([0093] - [0094]).  Although Newton does not explicitly disclose wherein the target position of the first electrode is above the second electrode, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to position the first electrode above the second electrode, as doing so would be a matter of rearranging the positions of the electrodes in order to yield an optimal set of ECG signals, with such matters having been held as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 20, Newton further describes a speaker configured to provide an audio signal when the second electrode is at a target position ([0096]).  Although Newton does not explicitly disclose that the target position is underneath the first electrode, the Examiner respectfully submits that defining the target position of the second electrode such that it is underneath the first electrode would be a matter of rearranging the elements of the prior art or optimizing the prior art conditions, with such matters having been held as being obvious to the skilled artisan (please see MPEP 2144.04-05).  

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of  Bibian et al. (US 2020/0196900 A1). 
Regarding claim 26, Newton describes the medical device of claim 23, but Newton does not explicitly disclose wherein the first electrode is on a pad with an adhesive surface and a plurality of markers.  However, Bibian also describes electrodes for use with electrocardiography devices ([0032]), including wherein an electrode is on a pad ([0008], outer surface of adhesive collar) with an adhesive surface ([0008], adhesive surface of the adhesive collar) and a plurality of markers ([0011]).  As Bibian is also directed towards electrocardiogram electrodes and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an electrode pad with an adhesive surface and markings, similar to that described by Bibian, when using the device described by Newton, as doing so advantageously allows for reliable positioning of the electrode over multiple recordings.  
Regarding claim 27, Bibian further describes wherein the first electrode is located on the pad in association with one of the markers ([0011]; figures 2 and 3, for example). 
Regarding claims 28 and 29, although Bibian describes the use of a plurality of markers for proper electrode positioning, neither Newton nor Bibian explicitly disclose wherein the markers are in a single row (claim 28) or arranged in rows and columns (claim 29).  However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the markers such that they were in a single row or arranged in rows and columns, as doing so would be a matter of duplicating the prior art elements without producing a new and unexpected result or rearranging the prior art elements without modifying the operation of the electrodes, with such matters having been held as being obvious to the skilled artisan (please see MPEP 2144.04). 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792